Petition for Writ of Mandamus Dismissed in Part and Dismissed as Moot in
Part and Memorandum Opinion filed May 15, 2014.




                                             In The

                        Fourteenth Court of Appeals

                                      NO. 14-13-01085-CV



      IN RE PATRICIA ANN POTTS AND A.M.W. (A CHILD), Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   11th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2009-741611

                             MEMORANDUM OPINION

       1
         Relator was adjudged a vexatious litigant in Cause No. 2009-74161 by the Honorable
Mike Miller, presiding judge of the 11th District Court of Harris County. Judge Miller’s
judgment prohibits relator from filing, in propria persona, any new litigation in this state without
the permission of a local administrative judge. This original proceeding stems from relator’s
request to obtain such permission to file a new litigation for which a separate cause number has
not been assigned.
      On December 9, 2013, relator Patricia Ann Potts, individually and as next
friend of A.M.W., a child, filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this Court to compel the local administrative judge of Harris County to rule on her
motion for permission as a vexatious litigant to file suit against Helen Marie
Leonard in the form of an application for a protective order. In the alternative,
relator asks this Court to compel the local administrative judge of Harris County to
vacate the February 2010 order designating relator a vexatious litigant.

      On May 8, 2014, the Honorable Robert Schaffer, acting in his capacity as
local administrative judge of Harris County, signed an order denying relator’s
motion to file the proposed litigation. This action moots the first form of relief
requested by relator in her petition. Accordingly, we dismiss as moot relator’s
petition for writ of mandamus as it pertains to her request for mandamus relief to
compel the local administrative judge of Harris County to rule on her motion to file
new litigation.

      Relator requests in the alternative that this Court compel the local
administrative judge of Harris County to vacate the order designating relator a
vexatious litigant. Relator asserts that order violates her constitutional right of due
process because she was not properly served. This same claim for relief was
presented to this Court previously, and it was dismissed on the grounds that the
challenged order is subject to appeal. See In re Potts, No. 14-12-00194-CV, 2012
WL 987857, *1 (Tex. App.—Houston [14th Dist.] Mar. 22, 2012, orig.
proceeding) (mem. op. per curiam) (citing Tex. Civ. Prac. & Rem. Code
                                           2
§ 11.101(c)). Relator has not presented any reason why this Court should revisit
our prior conclusion on this issue, nor are we aware of any such reason.
Accordingly, relator’s petition for writ of mandamus is dismissed as it pertains to
her request for mandamus relief to vacate the order designating her a vexatious
litigant.


                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                         3